Title: From Thomas Jefferson to Henry Dearborn, 26 April 1806
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Th:J. to Genl. Dearborne.
                            Apr. 26. 06.
                        
                        The substance of what was agreed on yesterday, was I think as follows.
                        I. the 2. bomb-vessels & 2. gunboats built by Commodore Preble are to go immediately to Charleston,
                            there to take gunboat No. 1. & proceed, the 3. gunboats into L. Pontchartrain, & the 2. bomb vessels to N. Orleans. to
                            these are to be added other gunboats from the Ohio, or the Mediterranean so as to keep a force of 6. boats in the
                            Missisipi & 3. in the Lakes.
                        II. Blockhouses and other suitable defences are immediately to be prepared on the road from Manshac, to
                            N. Orleans, at Fort St. John & other the most advantageous defiles towards the lakes. the troops to remain in the
                            vicinities on account of their health, but in readiness to march at a moment’s warning to N. Orleans or it’s approaches
                            for defence.
                        III. The Militia of N. Orleans, Tombigbee, & Natchez to be put into the best state possible of
                            organisation & readiness. those of N. Orleans for the defence of the place & it’s approaches. those of Tombigbee to
                            seize on Mobille or Pensacola, if their garrisons be drawn off in sufficient degree, or to follow those garrisons, if
                            marched towards N.O. either to harrass or to cut off their retreat, as circumstances shall require. those of Natchez to
                            sieze Baton rouge, & proceed towards N. Orleans for it’s succour, or to cut off the retreat of the force attacking it.
                        The orders on the IId. and IIId. head will of course go from yourself. those respecting the militia should be
                            known only to the Governors of Orleans and Missisipi, and the commanding officer of the militia at Tombigbee. their measures to organise & have ready their militia should be as noiseless as
                            possible, so that the militia themselves should consider it but as the ordinary precaution, called for by the general
                            circumstances of the times.
                    